Citation Nr: 0711596	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1979 to September 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the RO.  

The Board notes that a September 2005 VA Form 21-4138, 
Statement in Support of Claim, reports a recent address 
change for the veteran.  

The issue of TDIU rating is being remanded to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC.  The veteran will notified by VA if 
further action is required on his part.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of an innocently acquired psychiatric disorder in 
service or for many years thereafter.  

2.  The veteran currently is not shown to have PTSD due to 
any verified stressor event or incident of his period of 
active service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not sent in this 
case until later in the claims process.  

Nevertheless, in February 2005, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
service connection claim was granted.  However, since the 
veteran's claim is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that relevant VA examinations were 
conducted in July 2004 and that there is also relevant 
private medical evidence on file.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records do not reveal any 
complaints or findings of an innocently acquire psychiatric 
disorder.  The records show that he fractured his left great 
toe in October 1980 when a 55 gallon drum fell on it.  The 
initial post-service notation of a psychiatric problem was 
not until more than 20 years after service discharge.  

The post-service medical evidence on file contains evidence 
both for and against the claim of service connection for 
PTSD.  The evidence in favor of the claim consists of August 
2003 and February 2004 statements from J.C.L., M.D.  

According to Dr. L., the veteran reported chronic PTSD 
symptoms and chronic pain from the crush injury to his left 
great toe that he incurred in service.  Dr. L. diagnosed 
severe, chronic PTSD.  Dr. L. listed the veteran's symptoms, 
such as frequent distressing dreams about his service injury, 
without going into any more detail.  Dr. L. noted that the 
veteran also reported having fairly frequent auditory and 
visual hallucinations and a past history of alcohol problems.  

The evidence against the claim consists of separate VA 
psychiatric evaluation and psychological testing in July 
2004.  

On VA psychiatric examination on July 1, 2004, the veteran 
described his service stressor in which he fractured his left 
great toe when a 55 pound oil drum fell on it.  It was noted 
that the veteran endorsed every criterion for PTSD listed in 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorder, 32 (4th ed.) (1994)).  

After review of the claims file and examination of the 
veteran, the diagnoses were those of depressive disorder, not 
otherwise specified; alcohol dependence, in remission; and 
mixed personality traits.  The examiner recommended that the 
veteran receive psychological testing to help ascertain the 
true nature and extent of his current condition.  

A VA psychological evaluation, including review of the claims 
file, was conducted by a psychologist on July12, 2004.  It 
was noted that the veteran's performance on psychometrics was 
characterized by symptom over reporting, suggesting that his 
generally extreme elevation on clinical scales could not be 
reliably interpreted.  

The examiner went on to note that the degree of distress and 
symptom severity found on the personality measures, if real, 
would typically be associated with a marked degree of 
distress that was not displayed by the veteran during testing 
or in the interview.  

The diagnostic impressions on July 12, 2004 were those of 
depressive disorder, not otherwise specified; and alcohol 
dependence, in partial remission, by history.  

In summary, the examiner said that, despite the veteran's 
report of more than enough symptoms to meet the DSM-IV 
criteria for clinical diagnosis of PTSD, the degree of 
symptoms reported by the veteran did not appear congruent 
with his presentation and the symptoms reported on 
psychometrics was of greater severity than was typical for 
even acutely psychotic inpatients, casting doubt on the 
credibility of his overall symptom report.  

Based on the above, the examiner concluded that, even though 
the veteran's report of experiencing a potentially life-
threatening accident in military service could be a 
sufficient trauma for a DSM-IV diagnosis of PTSD, the full 
diagnosis could not be validly confirmed due to his apparent 
symptom exaggeration.  Consequently, the examiner could not 
resolve the issue without resorting to speculation beyond a 
diagnosis of an apparent depressive disorder.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
July 2004 VA examination reports to be more credible than the 
two statements from Dr. L. who did not review the claims file 
and appeared to base his findings primarily on the history 
provided by the veteran.  

In contrast, both VA reports included a discerning review of 
the claims file and a thorough evaluation of the veteran.  In 
fact, the July 12, 2004 report is based on several 
psychological tests, including the Minnesota Multiphasic 
Personality Inventory II and the Mississippi Scale for 
Combat-related PTSD, and is six pages in length.  

Based on a review of the claims file and examination of the 
veteran, neither VA examiner was able to diagnose PTSD.  

Without a current diagnosis of PTSD, all of the above-noted 
elements needed to warrant a grant of service connection have 
not been shown.  Consequently, service connection for PTSD is 
not warranted.  

Due consideration has been given to the assertions of the 
veteran.  Although the veteran can provide competent evidence 
as to his observations, he cannot provide competent evidence 
to establish the etiology of any current diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has considered the doctrine of reasonable doubt in 
reaching the above decisions; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for claimed PTSD is denied.  



REMAND

The veteran's sole service-connected disability is the 
residuals of a fracture of the left great toe, including 
traumatic arthritis and hallux valgus, which is assigned a 10 
percent evaluation.  

Although VA examination of the left foot in August 2002 
revealed a full range of motion of the toes with a normal 
gait and no instability or weakness, it was reported by a VA 
physician in September 2004 that the veteran continued to be 
very symptomatic with difficulty standing and walking, which 
would certainly affect his employability.  However, it was 
also noted in September 2004 that the veteran walked three 
miles about every other day.  

Because the Board finds that the current severity of the 
service-connected disability is unclear, it cannot currently 
adjudicate the issue of TDIU.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2006).  

Accordingly, the remaining matter is REMANDED to the AOJ for 
the following actions:

1.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
left foot disability since September 
2004, the date of the most recent 
evidence on file.  After securing any 
appropriate consent from the veteran, VA 
should obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him of this and 
request him to provide copies of the 
outstanding medical records.  

2.  The AOJ must arrange for examination 
of the veteran by an appropriate health 
care provider to determine the current 
severity of his service-connected 
fracture of the left great toe, including 
traumatic arthritis and hallux valgus.  
The veteran's VA claims folder, including 
a copy of this remand, must be made 
available to and reviewed by the 
examiner.  Any necessary tests or studies 
must be conducted, and all findings must 
be reported in detail.  The examiner must 
describe all symptomatology due to the 
service-connected disability.  The 
examiner must also provide an opinion on 
the impact of the veteran's 
service-connected disability on his 
ability to work.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AOJ must readjudicate the veteran's 
claim for TDIU.  If the benefit sought on 
appeal remains denied, the veteran must 
be provided a Supplemental Statement of 
the Case.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


